      Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 1 of 13



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------X
 RBC CAPITAL MARKETS, LLC,

                      Plaintiff,                    MEMORANDUM AND ORDER
             - against –                             19 Civ. 10247 (NRB)

 GARCIA HAMILTON & ASSOCIATES,
 LP,

                      Defendant.

 ------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE



     Plaintiff        RBC   Capital    Markets,    LLC   (“RBC”)   brought     suit

against defendant Garcia Hamilton & Associates (“Garcia Hamilton”)

for reformation, breach of contract, breach of good faith and fair

dealing,    and       unjust    enrichment      arising     out    a   securities

transaction between the two parties.              Garcia Hamilton now moves to

dismiss the suit for lack of personal jurisdiction and improper

venue.     For the following reasons, Garcia Hamilton’s motion is

granted.

                                      BACKGROUND

     1. The DuPont Bonds Sale

     RBC    is    a   Minnesota       limited   liability    company    with   its

principal place of business in New York.                  Compl. ¶ 3.      Garcia

Hamilton is a Delaware limited partnership with its principal place

of business in Texas.          Id. ¶ 4.
      Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 2 of 13



     On May 7, 2019, Du Pont DE Nemours (“DuPont”) announced that

its Board of Directors had approved the separation of DowDuPont’s

Agriculture Division which triggered the ability for DuPont to

call certain bonds (the “DuPont Bonds”) and pay the holders of the

bonds the call price, i.e., the face value of the bonds.           Id. ¶ 8.

This case results from a sale by Garcia Hamilton to RBC of DuPont

Bonds after the separation announcement but before Bloomberg L.P.

(“Bloomberg”) had factored the announcement into its calculation

of the price of the bonds.    The history of the transaction at issue

follows.

     On May 8, 2019, Jeff Detwiler, a Partner & Portfolio Manager

for Garcia Hamilton based in Houston, contacted William Matthew

Wagoner,   the   Vice   President   of    Credit   Trading   for   RBC,   via

Bloomberg Instant, an online messaging service for securities

traders.    In that conversation, Detwiler offered to sell and

Wagoner agreed to purchase 22,425,000 DuPont Bonds to RBC at a

price of $100.337 per bond.     ECF No. 25-1.

       According to a declaration from Detwiler, Wagoner was not

his usual contact at RBC.       Rather, Philip Smith, who was RBC’s

salesman who typically engaged with Garcia Hamilton, instructed

Detwiler to communicate with Wagoner while Smith was traveling.

ECF No. 34, ¶¶ 3-5.      While Smith worked from RBC’s Dallas office

(Id. at ¶ 7; ECF No. 26, ¶¶ 6-9), Wagoner worked from RBC’s New

York Office.     ECF No. 30 ¶ 2.


                                    -2-
      Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 3 of 13



     The following day, May 9, 2019, Detwiler initiated another

conversation via Bloomberg Instant with Wagoner:

     Jeff Detwiler: Hi Matt

     Jeff Detwiler: Did you sell all of your DD flt 5/1/20?

     Matt Wagoner: yup

     Matt Wagoner: Could use more if you have more to go

     Jeff Detwiler: I can take a look

     Jeff Detweiler: How many and at what level?

     Matt Wagoner: let me [take] a quick look at one thing

     Matt Wagoner: +19/ 50mm

     Jeff Detweiler: We own 47,158m

     Jeff Detwiler:    Can you do +18 for the whole piece?

     Matt Wagoner: sure

     Matt Wagoner: I buy

ECF No. 25-2.     As a result of this conversation, Garcia Hamilton

sold its remaining 47,158,000 DuPont Bonds to RBC at a price of

$100.350 per bond.     Compl. ¶ 12.      That same day, RBC sold these

additional bonds to third parties based in New York and California.

ECF No. 30 ¶ 5.

     While Wagoner handled the transaction in Smith’s absence, the

transaction was still credited to Smith.      ECF No. 34 ¶ 7.    In order

to settle the transaction – i.e., complete the purchase with

payment to Garcia Hamilton and transfer of ownership to RBC –

Smith’s sales assistant, Lori Zajic (also based in Dallas) sent a


                                   -3-
        Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 4 of 13



ticket of the agreed upon terms to Detwiler, who confirmed the

accuracy of the terms.       Id. ¶¶ 8; ECF No. 33 ¶ 5.

        RBC alleges that at the time of these sales to RBC, Bloomberg

was still reporting that the bonds were not due to mature until

2020.     Compl. ¶ 9.    On May 10, 2019, Bloomberg finally reported

that the DuPont Bonds had been “called” pursuant to the business

separation announcement of May 7, 2019.         Id. ¶ 13.

        On or about May 13, 2019, the May 8 and May 9 sales of the

DuPont Bonds to RBC settled electronically through the Depository

Trust     &   Clearing   Company   (“Depository    Trust”),   a   New    York

corporation.     ECF No. 29 ¶¶ 2-4.

        On May 16, 2019, RBC contacted Garcia Hamilton and demanded

that Garcia Hamilton cancel the settled transaction for the sale

of bonds on May 9 or otherwise refund an alleged overpayment of

$161,641.81 on account of the error in Bloomberg’s reporting.

Compl. ¶ 14.      The parties engaged in several rounds of back-and-

forth communications concerning the bond sale, and ultimately,

Garcia Hamilton declined to reverse the sale or refund the alleged

overpayment.     Id. ¶¶ 15-20.

        2. Procedural History

        On October 23, 2019, Garcia Hamilton filed a declaratory

judgment lawsuit in the Southern District of Texas before Judge

Andrew S. Hanen seeking a declaration that there was no mutual

mistake and that RBC was not entitled to any judgment.            RBC moved


                                     -4-
       Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 5 of 13



to dismiss for lack of personal jurisdiction.

       On November 4, 2019, while its motion before the Texas

district court was pending, RBC filed the instant action.                ECF

No. 1.     Garcia Hamilton moved to dismiss the suit on personal

jurisdiction and venue grounds on December 2, 2019.               ECF No. 9.

Given the extant Texas action, this Court issued a stay pending

the outcome of RBC’s motion to dismiss the Texas lawsuit.                ECF

No. 13.

       On June 10, 2020, Judge Hanen dismissed Garcia Hamilton’s

action citing the Texas court’s lack of personal jurisdiction over

RBC.   See Garcia Hamilton & Assocs., L.P., v. RBC Capital Markets,

LLC, 466 F. Supp. 3d 692 (S.D. Tex. 2020).         The Court subsequently

lifted its stay and granted Garcia Hamilton leave to renew its

motion to dismiss for lack of personal jurisdiction (ECF No. 20),

which it did on July 2, 2020.       ECF. No. 24.

                                DISCUSSION

       1. Legal Standard

       Garcia Hamilton first challenges this Court's exercise of

personal    jurisdiction   under   Federal    Rule   of   Civil    Procedure

12(b)(2).

       It is the plaintiff's burden to demonstrate that the court

has personal jurisdiction over the defendant.             Whitaker v. Am.

Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001). “In order to

survive a motion to dismiss for lack of personal jurisdiction, a


                                    -5-
       Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 6 of 13



plaintiff    must   make   a    prima    facie    showing    that   jurisdiction

exists.”     Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30, 34-

35 (2d Cir. 2010) (quoting Thomas v. Ashcroft, 470 F.3d 491, 495

(2d   Cir.   2006)).       Such   a     showing   “entails    making    ‘legally

sufficient allegations of jurisdiction,’ including ‘an averment of

facts that, if credited, would suffice to establish jurisdiction

over the defendant.’”          Id. (alterations omitted) (quoting In re

Magnetic Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir.

2003) (per curiam)).       “In reviewing a motion to dismiss pursuant

to Fed. R. Civ. P. 12(b)(2), a court may look to evidence outside

the pleadings.”        Sandoval v. Abaco Club on Winding Bay, 507 F.

Supp. 2d 312, 315 (S.D.N.Y. 2007).

      “The lawful exercise of personal jurisdiction by a federal

court requires satisfaction of three primary requirements”: (1)

the defendant must have been properly served, (2) the court must

have a statutory basis for exercising personal jurisdiction, and

(3) the exercise of personal jurisdictional must comport with

constitutional due process principles.               Licci ex rel. Licci v.

Lebanese Canadian Bank, SAL, 673 F.3d 50, 59-60 (2d Cir. 2012).

      New York’s long-arm statute permits courts to reach a foreign

defendant “who in person or through an agent . . . transacts any

business within the state or contracts anywhere to supply goods or




                                        -6-
       Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 7 of 13



services in the state.” N.Y. C.P.L.R. § 302(a)(1).1           “To establish

personal jurisdiction under this provision, the plaintiff must

demonstrate that the defendant engaged in a purposeful business

transaction in or directed to New York and that such contacts with

the state had a ‘substantial relationship’ to the claim asserted

in the underlying litigation.”        Pearson Educ., Inc. v. Shi, 525 F.

Supp. 2d 551, 555 (S.D.N.Y. 2007). “A defendant need not physically

enter New York State in order to transact business, 'so long as

the defendant's activities here were purposeful.’” Licci, 673 F.3d

at 61 (quoting Fischbarg v. Doucet, 9 N.Y.3d 375, 380, 880 N.E.2d

22 (2007)).    While “[a] single contact is sufficient to show that

a defendant ‘transacted business’ within the meaning of C.P.L.R.

302(a)(1),”     Packer v. TDI Sys., Inc., 959 F. Supp. 192, 199

(S.D.N.Y. 1997) (citing Kreutter v. McFadden Oil Corp., 71 N.Y.2d

460,   467   (1988)),   “[i]n   the    end,   ‘whether   a   defendant   has

purposefully availed itself of the New York forum is a fact-

intensive inquiry inasmuch as it requires the trial court, in the

first instance, to 'closely examine the defendant's contacts for

their quality.’”    Gordian Grp., LLC v. Syringa Expl., Inc., 168 F.

Supp. 3d 575, 584 (S.D.N.Y. 2016) (quoting Licci, 732 F.3d at 168



1     RBC cites N.Y. C.P.L.R. § 302(a)(1) as the only grounds for which this
Court might exercise personal jurisdiction over Garcia Hamilton. The parties
do not dispute that RBC’s cause of action arises from acts by Garcia Hamilton
within the state as required under N.Y. C.P.L.R. § 302(a); only whether such
acts constitute sufficient contacts for the Court to exercise personal
jurisdiction.


                                      -7-
        Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 8 of 13



(2d Cir.2013)).

               a. Analysis

        We    first   determine   whether    New    York’s    long-arm   statute

provides a basis for jurisdiction, i.e., whether Garcia Hamilton

transacted business in New York within the meaning of the statute.

Both parties direct the Court’s attention to the New York Court of

Appeal’s decision in Deutsche Bank Sec., Inc. v. Montana Bd. Of

Invs., 7 N.Y.3d 65 (2006), which indeed bears some similarity to

the case before us.           In that case, the New York-based plaintiff

contacted an employee of the defendant in Montana through Bloomberg

Instant asking if defendant would be interested in selling bonds

to the plaintiff.        Defendant initially declined, but ten minutes

later,       reengaged   in   negotiations   with    plaintiff.       From   that

conversation, defendant agreed to sell $15 million in bonds at the

price    originally      quoted   by   the   plaintiff,      though   ultimately

reneging on the sale, resulting in the litigation.                Id. at 69-70.

        In upholding personal jurisdiction over the Montana-based

defendant, the Court of Appeals “recognized CPLR 302(a)(1) long-

arm   jurisdiction       over   commercial    actors   and    investors      using

electronic and telephonic means to project themselves into New

York to conduct business transactions.”              Id. at 71.       It further

noted that defendant was “a sophisticated institutional trader

that entered New York to transact business here by knowingly

initiating and pursuing a negotiation with [plaintiff] in New York


                                       -8-
      Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 9 of 13



that culminated in the sale of $15 million in bonds.”              Id. at 71-

72.   Finally, the court noted that “over the preceding 13 months,

[defendant]     had   engaged   in   approximately    eight       other   bond

transactions with [plaintiff]'s employee in New York, availing

itself of the benefits of conducting business here, and thus had

sufficient contacts with New York to authorize our courts to

exercise jurisdiction over its person.”       Id. at 72.

      Here, Garcia Hamilton initiated a conversation with RBC’s New

York-based employee through the very same messenger system used in

Deutsche Bank that culminated in the sale of bonds at the center

of plaintiff’s claims.      However, unlike Deutsche Bank where the

parties engaged in eight transactions over the course of 13 months,

Garcia Hamilton’s only alleged contacts with RBC’s New York office

consists of two online communications over the course of 18 hours.

ECF No. 30-1; ECF No. 30-2.          This is insufficient to show that

Garcia Hamilton “avail[ed] itself of the benefits of conducting

business” in New York.    Deutsche Bank, 7 N.Y.3d at 72.          See Gordian

Grp., LLC v. Syringa Expl., Inc., 168 F. Supp. 3d 575, 585

(S.D.N.Y. 2016) (internal quotations omitted) (“As this Court has

previously noted, however, Deutsche Bank . . . do[es] not stand

for the proposition that initiating a transaction with a plaintiff

in New York amounts to transacting business.         Those cases, rather,

fit well into a line of decisions emphasizing the purposeful

creation   of    a    continuing     relationship    with     a    New    York


                                     -9-
     Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 10 of 13



corporation.”);    see    also     id.    (“Defendant's       relationship   with

Plaintiff is scant by comparison.               The Agreement was the first

transaction     between     [Defendant]           and   Plaintiff,     and    the

relationship existed for a significantly shorter period of time

than the relationship at issue in Deutsche Bank.”); Berkshire

Capital Grp., LLC v. Palmet Ventures, LLC, No. 06 Civ. 13009 (PAC),

2007 WL 2757116, at *5 (S.D.N.Y. Sept. 21, 2007), aff’d, 307 F.

App’x 479 (2d Cir. 2008) (“Here, [unlike in Deutsche Bank,]

Defendants entered into a single, discrete agreement with a New

York entity . . . .         Defendants did not have a continuous and

ongoing relationship with Plaintiffs in New York, and never set

foot in New York.”).

     “‘Telephone calls and correspondence sent into New York, by

a non-domiciliary defendant who is outside New York, generally are

insufficient to establish personal jurisdiction.’”                    Three Five

Compounds, Inc. v. Scram Techs., Inc., No. 11 CIV. 1616, 2011 WL

5838697, at *7 (S.D.N.Y. Nov. 21, 2011) (quoting Int’l Customs

Assocs. v. Ford Motor Co., 893 F. Supp. 1251, 1261 (S.D.N.Y.

1995)).       Instead,    courts    in     this    District    have   held   that

“‘communications into New York will only be sufficient to establish

personal jurisdiction if they were related to some transaction

that had its center of gravity inside New York, into which a

defendant projected himself.’” Id. at *4 (quoting Maranga v. Vira,

386 F. Supp. 2d 299, 306 (S.D.N.Y. 2005).                Here, the center of


                                         -10-
      Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 11 of 13



gravity for the transaction, if anywhere, is in Texas.                Detwiler

was directed to communicate with Wagoner by Smith from RBC’s Dallas

office, and after the transaction was agreed to between Detwiler

and Wagoner, it was credited to Smith and finalized for settlement

between Garcia Hamilton’s Houston office and RBC’s Dallas office.2

The DuPont Bonds themselves were in Garcia Hamilton’s possession

to begin with, and unlike the bonds at issue in Deutsche Bank, had

no particular connection to New York.          See Kimco Exch. Place Corp.

v. Thomas Benz, Inc., 824 N.Y.S. 2d 353, 354 (2006) (“[T]he

defendants, in contracting with the plaintiff, were not seeking to

take advantage of a field particular to New York, such as the New

York bond market particularly sought in Deutsche Bank.”).

      Here, Garcia Hamilton’s contacts with New York were, in

reality, a coincidence.       See Alterseekers, Inc. v. Brandforce SF,

LLC, No. 12 Civ. 5392, 2013 WL 5236533, at *6 (E.D.N.Y. Sept. 16,

2013) (quoting Agency Rent A Car Servs., Inc. v. Grant Rent A Car

Corp., 98 F.3d 25, 29 (2d Cir. 1996) (“‘A connection that is merely

coincidental is insufficient to support jurisdiction.’”)).                  Had


2     RBC makes much of the fact that the DuPont Bond sales were settled through
Depository Trust, a New York corporation, but, as Garcia Hamilton points out,
all corporate and municipal bond transactions are cleared through Depository
Trust.   ECF No. 33 ¶ 6.      Garcia Hamilton did not exercise any amount of
discretion in having the transactions settle through New York; rather settlement
constituted “administrative and logistical” work which courts have rejected as
inadequate contacts, see Sandoval v. Abaco Club on Winding Bay, 507 F. Supp. 2d
312, 318 (S.D.N.Y. 2007), and settlement by Depository Trust had no greater
significance than the signing of an agreement, which courts have found
insufficient to confer jurisdiction. Berkshire Capital Grp., 2007 WL 2757116,
at *5 (citing Presidential Realty Corp. et al. v. Michael Square West, Ltd., et
al., 44 N.Y.2d 672, 673-74 (1978)).


                                     -11-
      Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 12 of 13



Smith not been travelling in mid-May of 2019, Detwiler would have

contacted him, and not Wagoner, to offer to sell the DuPont Bonds.

Had Smith given Detwiler another contact to transact business with

in his absence from any other state, Detwiler would have had no

cause to seek out Wagoner in New York.             That Smith happened to

direct Detwiler to a New York employee and that Detwiler obliged

does not nearly amount to the type of purposeful availment of the

New York marketplace that courts have found necessary to exercise

personal jurisdiction over a defendant.

      Garcia Hamilton has therefore not transacted business in New

York within the meaning of N.Y. C.P.L.R. § 302(a)(1) and, because

there is no other statutory basis for this Court’s exercise of

personal jurisdiction over Garcia Hamilton, RBC’s complaint must

be dismissed without prejudice to its refiling in an appropriate

forum.3




3     As Judge Hanen noted in his decision dismissing Garcia Hamilton’s
declaratory judgment action for lack of personal jurisdiction over RBC, the
parties are not left remediless even though both initial fora have dismissed
the parties’ competing actions, each for lack of personal jurisdiction over the
respective defendants. Garcia Hamilton & Assocs., L.P., 466 F. Supp. 3d at 698
& n. 4. RBC can, if it chooses, refile suit against Garcia Hamilton in Texas,
which would have general personal jurisdiction over Garcia Hamilton, as its
principal place of business is in Texas.     While RBC bemoans that having to
relitigate in a forum that has already dismissed an action arising from the
same fact pattern “would constitute a vast waste of resources,” (ECF No. 28 at
12) in objecting to personal jurisdiction in Texas, that is an inconvenience of
RBC’s own making.


                                     -12-
     Case 1:19-cv-10247-NRB Document 37 Filed 01/22/21 Page 13 of 13



                              CONCLUSION

     For   the   foregoing   reasons,    Garcia   Hamilton’s   motion   to

dismiss for lack of personal jurisdiction is GRANTED.          The Clerk

of Court is respectfully directed to terminate the motion pending

at ECF No. 24 and to close the case.



           SO ORDERED.

Dated:     New York, New York
           January 22, 2021


                                         ____________________________
                                             NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                  -13-
